DETAILED ACTION
Claims 1-19 are pending, and claims 1-5, 7-8, 10-11, 13, and 16-17 are currently under review.
Claims 6, 9, 12, 14-15, and 18-19 are withdrawn.
Claims 16-19 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/31/2022 has been entered.  Claims 1-15, and newly submitted claim(s) 16-19, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 8/02/2022.

Election/Restrictions
Newly submitted claims 18-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 18-19 are directed to a method, which is independent or distinct from the apparatus as previously claimed because the apparatus does not require the specific method steps of claims 18-19.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The amended drawing of fig.4b filed 10/31/2022 is objected to because it contains new matter.  Specifically, fig. 4b depicts a specific placement of (S), which was not previously disclosed in the instant specification, drawings, or claims.

Specification
The amendment filed 10/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specific placement of (S) in fig.4b (as stated above) and accompanying amendment in [0056] of the amended specification is not supported.
Applicant is required to cancel the new matter in the reply to this Office Action.




Claim Objections
Claims 4, 7, and 10 are objected to because of the following informalities:  The recitation of “grove” should be corrected to recite “groove”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, 7, and 10 recite the terms “bottom relative to the rotational axis…” and  “bottom surface of the at least one groove portion”, which is a relative term which renders the claim indefinite. The term “bottom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is noted that any surface can be considered a “bottom” relative to a rotational axis depending on the perspective of the viewer.  The examiner interprets the instant claim to be met by any surface that would have been recognized to be a “bottom” surface by one of ordinary skill.
Claims 5, 8, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5, 8, 11, and 13 recite the phrase “slightly below” which is indefinite because it is unclear to the examiner as to what specific variation, if any, is required by the term “slightly”.  The examiner interprets the instant claims to be met by any height that is either the same or below a rotational axis of the roller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-8, 10-11, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (WO2015146885, machine translation referred to herein) in view of Morita (JPH0639299, machine translation referred to herein), or alternatively over the aforementioned prior art and further in view of Wang et al. (CN106216676, machine translation referred to herein).
Regarding claim 1, Fujiwara discloses a powder feeder device (14) for additive manufacturing [p.7, fig.1], wherein said device can include in a specific embodiment a powder accommodating portion (515) (ie. powder hopper) and a rotatable cylindrical roller (540) below said hopper [p.23, fig.11].  This embodiment of Fujiwara further expressly depicts a wall surface facing a peripheral surface of the roller.  Said roller has grooves that are considered to be a space between said wall and roller than can store powder and move said powder in a rotation direction and dropped when the roller rotates.  See MPEP 2145(II).  Although Fujiwara does not expressly depict the aforementioned phenomenon occurring during roller rotation, the examiner submits that these functions would have naturally flowed from the structure of Fujiwara as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  Fujiwara further discloses a plurality of grooves (541, 542, 543) that extend along the rotation axis on the roller surface and formed in such a way that powder capacity in the grooves change along said rotation axis [p.23-24, fig.11].
Alternatively, the examiner notes that the axial grooves depicted by Fujiwara could be considered as a single groove, wherein Fujiwara does not expressly teach multiple (ie. a plurality) grooves as claimed.  However, this feature would still have been obvious in view of the prior art.  Wang et al. discloses an apparatus for additive manufacturing [0002]; wherein a conveying roller for conveying powder is provided with a plurality of evenly distributed grooves which, when combined with rotational control of the roller, can achieve quantitative conveying of powder and improve stability of powder feeding [0017, 0028].  Therefore, it would have been obvious to modify the device of Fujiwara by providing a plurality of the grooves of Fujiwara to help improve powder feeding stability as taught by Wang et al.  The examiner alternatively further notes that the claimed recitation of a “plurality of grooves” is also considered to be an instance of a mere duplication of parts (ie. several grooves instead of the single groove of Fujiwara), which is further obvious absent evidence or reasoning that said duplication would patentably distinct or new results.  See MPEP 2144.04(VI)(B). 
Fujiwara does not expressly teach that the grooves can include a stuffing material fitted into at least a part of the at least one of the grooves to change a powder capacity of the groove and control accuracy of an amount of powder supplied as claimed.  Morita discloses a powder supply apparatus utilizing a rotating disk (5) having a grooves (5a) to convey powder; wherein said grooves can be provided with a scraper (10a,b,c) fitted and inserted into said grooves to change an amount of conveyed powder by changing a powder capacity in said grooves [p.2, fig.1,3].  This feature is disclosed by Morita to achieve fine adjustment of powder supply [p.2].  Therefore, it would have been obvious to one of ordinary skill to modify the device of Fujiwara et al. by utilizing the scrapers of Morita in order to achieve fine adjustment of powder supply as taught by Morita.  The examiner notes that the scrapers, which are inserted into grooves as taught by Morita, reasonably meet the claimed limitation of “stuffing material” fitted into a portion of the grooves.
Regarding claims 2-3, the aforementioned prior art discloses the device of claim 1 (see previous).  As stated previously, Fujiwara expressly teaches that more powder is stored in a middle portion relative to an end portion, which also meets the limitation of “increasing capacity from an end portion toward the middle portion” [p.23-24, fig.11].
Regarding claims 4, 7, and 10, the aforementioned prior art discloses the device of claims 1-3 (see previous).  The examiner submits that the groove of Fujiwara further meets the instant limitation when a surface of the groove (reproduced below) is considered to be a “bottom” surface relative to a rotational axis, such as during rotation of the roller (ie. during roller rotation, said groove surface will be orientated at a “bottom” relative to the powder feeding device at some point in time).  Said surface is clearly depicted to change in stages (ie. surface changes from edge[Wingdings font/0xE0]middle dip[Wingdings font/0xE0]edge from left to right).

    PNG
    media_image1.png
    816
    805
    media_image1.png
    Greyscale

Regarding claims 5, 8, 11, and 13, the aforementioned prior art discloses the device of claims 1-4 (see previous).  The examiner considers the area directly below the roller of Fujiwara (ie. proximate a rotational axis of roller) to meet the limitation of a drop port as powder is dropped through this area from the groove through to the bottom opening (570), which meets the claimed limitation of “slightly below” according to broadest reasonable interpretation [p.23-24, fig.11].
Regarding claims 16-17, the aforementioned prior art discloses the device of claim 1 (see previous).  Morita further teaches that the scraper position can be adjustable, which meets the limitation of a changeable position as claimed [p.1].  The examiner further submits that the scrapers can be interpreted as spacers since they serve to displace (ie. space) powder as desired as would have been recognized by one of ordinary skill.

Response to Arguments
Applicant’s arguments, filed 10/31/2022, have been considered but are moot in view of the new grounds of rejection over Morita above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734